   Case 6:19-cv-00038-H Document 57 Filed 11/19/20              Page 1 of 4 PageID 1148



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DIVISION

JUSTIN MOORE and JUDITH MOORE,                 §
      Plaintiffs,                              §
                                               §
vs.                                            §
                                               §
DB INDUSTRIES, LLC d/b/a 3M FALL               §
PROTECTION, CAPITAL SAFETY USA,                §
CAPITAL SAFETY GROUP, and                      §
DBI/SALA;                                      §        CIVIL ACTION NO. 6:19-CV-00038-C
                                               §
SAFEWORKS, LLC, d/b/a POWER                    §
CLIMBER WIND;                                  §
                                               §                           JURY DEMANDED
and                                            §
                                               §
POWER CLIMBER BVBA d/b/a POWER                 §
CLIMBER WIND;                                  §
     Defendants.                               §


    DEFENDANT, SAFEWORKS, LLC D/B/A POWER CLIMBER WIND AND
        POWER CLIMBER BVBA D/B/A POWER CLIMBER WIND’S
SUPPLEMENTAL DESIGNATION OF EXPERT WITNESSES AND SUPPLEMENTAL
                RESPONSE TO RULE 26 DISCLOSURES

      COME NOW, Defendants, SAFEWORKS, LLC D/B/A POWER CLIMBER WIND AND

POWER CLIMBER BVBA D/B/A POWER CLIMBER WIND’S (Defendants), by and through its

undersigned attorneys of record, and hereby supplements its responses to all parties’ discovery

requests, including responses to Rule 26 Disclosures, and files this Supplemental Designation of

Expert Witnesses and Supplemental Response to Rule 26 Disclosures. Pursuant to the Texas Rules

of Civil Procedure and Texas Rules of Evidence, Defendants designate the following expert

witnesses.




4834-8480-3282.1
   Case 6:19-cv-00038-H Document 57 Filed 11/19/20                Page 2 of 4 PageID 1149



                                                I.

                   SUPPLEMENTAL DESIGNATION OF RETAINED EXPERTS

         Defendants supplement its designation of experts with the report of Gary Yamaguchi, who

was previously designated, as per the agreement of the parties. The report is attached hereto as

Exhibit 1.

         Defendants reserve all additional rights regarding expert witnesses pursuant to the Texas

Rules of Civil Procedure and the Texas Rules of Evidence, case law and Court Orders construing the

same.


                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                              /s/ Ryan L. Marlatt
                                              David A. Oubre
                                              Texas Bar No. 00784704
                                              David.Oubre@lewisbrisbois.com
                                              Ryan L. Marlatt
                                              Texas Bar No. 24032698
                                              Ryan.Marlatt@lewisbrisbois.com
                                              24 Greenway Plaza, Suite 1400
                                              Houston, Texas 77046
                                              (713) 659-6767 Telephone
                                              (713) 759-6830 Facsimile
                                              ATTORNEYS FOR DEFENDANTS,
                                              SAFEWORKS, LLC D/B/A POWER CLIMBER
                                              WIND AND POWER CLIMBER BVBA D/B/A
                                              POWER CLIMBER WIND




4834-8480-3282.1                                 2
   Case 6:19-cv-00038-H Document 57 Filed 11/19/20               Page 3 of 4 PageID 1150



                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document has
been served upon all counsel of record on this 19th day of November, 2020.

Robert G.Pahlke
Kyle J. Long
THE ROBERT PAHLKE LAW GROUP
2425 Circle Drive, Suite 200
Scottsbluff, NE 69361
rgp@pahlkelawgroup.com
kyle@pahlkelawgroup.com

AND

Sean J. McCaffity
SOMMERMAN, MCCAFFITY, QUESADA, & GEISLER, LLP
3811 Turtle Creek Blvd., Suite 1400
Dallas, TX 75219
smccaffity@textrial.com

AND

James E. Wren
One Bear Place #97288
Waco, TX 76798-7288
James.wren@baylor.edu
ATTORNEYS FOR PLAINTIFFS

Brandon S. Archer
Shannon, Porter & Johnson
P.O. Box 1272
San Angelo, Texas 76902
archer@shannonporter.com
Plaintiff’s Local Counsel

Deborah E. Lewis
Gerardo Alcazar
Andrew Crowder
Blackwell Burke PA
431 South Seventh Street, Suite 2500
Minneapolis, MN 55415
dlewis@blackwellburke.com
galcazar@blackwellburke.com
acrowder@blackwellburke.com



4834-8480-3282.1                                3
   Case 6:19-cv-00038-H Document 57 Filed 11/19/20         Page 4 of 4 PageID 1151



AND

Zandra Foley
Steven Augustine
Thompson Coe Cousins & Irons, LLP
One Riverway, 14th Floor
Houston, Texas 77056
zfoley@thompsoncoe.com
saugustine@thompsoncoe.com
Attorneys for Defendants
DB Industries, LLC, Capital Safety USA,
Capital Safety Group, and DBI/SALA

Jon Mark Hogg
Jackson Walker L.L.P.
135 W. Twohig, Ste. C
San Angelo, Texas 76903
jmhogg@jw.com
Local Counsel for Defendant
DB Industries, LLC dba
3M Fall Protection


                                          /s/ David A. Oubre
                                          DAVID A. OUBRE




4834-8480-3282.1                            4
